 1

 2

 3

 4

 5

 6

 7                                      UNITED STATES DISTRICT COURT
 8                                     EASTERN DISTRICT OF CALIFORNIA
 9

10       RALPH COLEMAN, et al.,                                   No. 2:90-cv-0520 KJM DB P
11                           Plaintiffs,
12             v.                                                 ORDER
13       GAVIN NEWSOM, et al.,
14                           Defendants.
15

16                     On December 11, 1995, the court entered an order referring this matter to a special

17   master and directing that the special master’s fees and expenses be borne by the defendants as

18   part of the costs of this action. A significant amount of work remains to be done by the special

19   master and additional funds are required to pay his fees and expenses.

20                     Accordingly, good cause appearing, IT IS HEREBY ORDERED that:

21                     1. Within thirty days from the date of this order, defendants shall deposit with the

22   Clerk of the Court a one hundred and thirty-second interim payment of costs in the amount of

23   $950,000.001 which amount shall be invested in the interest-bearing account previously opened

24   for this action; and

25
     1
       Over the past year, the Special Master’s workload and staff have both increased, with the addition of headquarters
26   monitoring and Golding Report-related work, resulting in higher monthly bills. The court has determined this
     increase to the next periodic deposit is necessary to ensure timely payment of the Special Master’s fees and expenses.
27   As discussed at the recent status conference, the court is directing the Special Master to submit a proposal for the
     resources he believes he needs to address the current status of this case; the court expects to receive that proposal in
28   January and it is likely to further impact the amount of periodic deposits ordered by the court.
                                                                 1
 1                 2. The Clerk of the Court is directed to serve a copy of this order on the Financial
 2   Department of this Court.
 3   DATED: December 16, 2019.
 4

 5                                                UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
